Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits encouraging, soliciting or attempting to force another to engage in any sexual act. Although not detailing the time, place and location of petitioner’s conduct, the allegations in the misbehavior report — that he admitted to the author of the misbehavior report that he “manages homosexuals” — were sufficient to apprise petitioner of the charges against him in order to adequately prepare a defense (see Matter of Torres v Coombe, 234 AD2d 710 *1263[1996]). Furthermore, the misbehavior report, confidential information and testimony at the hearing provide substantial evidence to support the determination of guilt (see Matter of Gallagher v New York State Dept. of Correctional Servs., 93 AD3d 1058 [2012]; Matter of Wilson v Fischer, 58 AD3d 997, 998 [2009]. Contrary to petitioner’s contention, the testimony of the correction officer regarding the confidential information and the nature of such information itself permitted the Hearing Officer to independently assess its credibility and reliability (see Matter of Flanders v Fischer, 105 AD3d 1238, 1239 [2013]; Matter of McCain v Fischer, 104 AD3d 1009, 1010 [2013]).
Petitioner’s remaining contentions have been reviewed and found to be without merit.
Rose, J.P., Stein, Spain and McCarthy, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.